                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 TARA SHANNA DODSON,

                         Plaintiff,

                        v.                              CAUSE NO.: 3:18-CV-1031-JD-MGG

 TIMOTHY G. MILLER, et al.,

                        Defendants.

                                      OPINION AND ORDER

       Tara Shanna Dodson, proceeding pro se, filed a complaint against Sheriff

Timothy G. Miller, Prosecutor Courtney Alwine, and Judge David J. Grund and a

motion for leave to proceed in forma pauperis. Dodson qualifies financially for in forma

pauperis status, but the court will not grant the instant motion if the complaint fails to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2).

       In the complaint, Dodson alleges that, on July 24, 2018, she experienced an

episode induced by post-traumatic stress disorder in the visiting area at the Miami

Correctional Facility. She was arrested, and her firearm was confiscated. She was

detained at the Miami County Jail, where the jail staff did not follow the medical

instructions from her doctor. On August 7, Courtney Alwine, a prosecutor, filed

criminal charges against her. On September 22, Dodson sent documents1 to Timothy G.




        1 Specifically, Dodson states that she “sent recorded doc. #2018091047 to [Sheriff Miller]

withdrawing any and all assumed or implied consent and a copy of the U.S. Department of Justice’s
Foreign Agent Registration FORM NSD-1 to be completed with seven (7) business days.”
Miller, a sheriff, but he did not respond. On November 14, David J. Grund, a judge,

issued a bench warrant against her. For her injuries, she seeks $2,100,000 in money

damages, the return of her firearm, and expungement of her criminal records.

        Dodson asserts claims against Prosecutor Alwine and Judge Grund. “[I]n

initiating a prosecution and in presenting the State’s case, the prosecutor is immune

from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

Absolute immunity shields prosecutors even if they act maliciously, unreasonably,

without probable cause, or even on the basis of false testimony or evidence. Smith v.

Power, 346 F.3d 740, 742 (7th Cir. 2003). Similarly, “[a] judge has absolute immunity for

any judicial actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage,

636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). Because the doctrines of

prosecutorial and judicial immunity apply, Dodson cannot proceed on a claim for

damages against Prosecutor Alwine or Judge Grund.2

        Dodson also asserts claims against Sheriff Miller. Notably, plaintiffs must allege

that a defendant was personally involved in the alleged constitutional deprivation to




         2 Based on the tenor of the complaint, the court anticipates that Dodson may argue that Judge

Grund acted in the absence of jurisdiction. However, it appears that Judge Grund is the duly elected
judge for the Miami Superior Court. See https://www.miamicountyin.gov/265/Superior-Court-I (last
visited Jan. 4, 2019). Dodson is forewarned that the court will not entertain arguments based on sovereign
citizenship theory. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) ([Sovereign citizenship]
theories should be rejected summarily, however they are presented.”).


                                                    2
proceed on claims against that defendant. Palmer v. Marion Cty., 327 F.3d 588, 594 (7th

Cir. 2003). Though Dodson also alleges that the defendants violated the Americans With

Disabilities Act, the Civil Rights Act of 1964, and the Racketeer Influenced and Corrupt

Organizations Act, it is unclear how Sheriff Miller violated any of these statutes by

declining to respond to her correspondence. Therefore, Dodson cannot proceed on a

claim for damages against Sheriff Miller because the complaint does not state a claim

upon which relief can be granted.

       Dodson also seeks the return of her firearm and the expungement of her criminal

records. The complaint describes the confiscation of the firearm following Dodson’s

arrest at a correctional facility. However, it is unclear how this confiscation constitutes a

violation of her federal rights. See Arizona v. Gant, 556 U.S. 332, 338 (2009) (“Among the

exceptions to the warrant requirement is a search incident to a lawful arrest.”).

Likewise, it is unclear how the maintenance of records in her State criminal case

constitutes a violation of her federal rights. As a result, without additional information,

Dodson cannot obtain the relief she seeks from this court.

       Though Dodson cannot proceed on this complaint, she may file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). She may obtain copy

of this court’s approved form – Civil Complaint (INND Rev. 8/16) – on the court

website at https://www.innd.uscourts.gov/sites/innd/files/CvCmplt.pdf. If she

chooses to file an amended complaint, she must put the cause number of this case on it,

which is on the first page of this order. She should name the individuals responsible for

his claims as defendants (unless they are immune) and must describe her interactions


                                              3
with each defendant in detail, including names, dates, locations, and explain how each

defendant was responsible for violating her federal rights. To the extent she seeks relief

with respect to the confiscation of her firearm and her State court records, she must

provide an adequate explanation as to how they violate her federal rights.

       For these reasons, the court:

       (1) DENIES the motion for leave to proceed in forma pauperis (ECF 2);

       (2) GRANTS Tara Shanna Dodson until February 8, 2019, to file an amended

complaint; and

       (3) CAUTIONS Tara Shanna Dodson that, if she does not respond by this

deadline, the case will be dismissed without further notice.

       SO ORDERED on January 7, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            4
